Name: COMMISSION REGULATION (EC) No 365/95 of 22 February 1995 determining the total quantities available for which licence applications can be lodged in March 1995 for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 23 . 2. 95 | EN I Official Journal of the European Communities No L 41 /33 COMMISSION REGULATION (EC) No 365/95 of 22 February 1995 determining the total quantities available for which licence applications can be lodged in March 1995 for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 those quantities should accordingly be added to those for the second quarter of 1995, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431 /94 of 22 June 1994 laying down detailed rules foi the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products ('), amended by Regula ­ tion (EEC) No 2389/94 (2), and in particular Article 4 (4) thereof, Whereas, since certain operators have withdrawn their applications during the relevant period in January 1995, HAS ADOPTED THIS REGULATION : Article 1 During the period 1 to 10 March 1995 applications may be lodged pursuant to Regulation (EC) No 1431 /94 for import licences for the total quantities as referred to in the Annex. Article 2 This Regulation shall enter into force on 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all M^mbei States . Done at Brussels, 22 February 1995 tor the Commission Franz FISCHLER Member of the Commission (') OJ No L 156, 23 . 6. 1994, p . 9 . (2) OJ No L 255, 1 . 10 . 1994, p . 104 No L 41 /34 J EN Official Journal of the European Communities 23 . 2. 95 ANNEX (tonnes) Total quantity available for the period 1 April to 30 June 1995 1 1 775 2 1 275 3 825 4 650,52 5 175